United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1779EA
                                   _____________

Billie Calloway,                             *
                                             *
                    Appellant,               *
                                             *
      v.                                     *
                                             *
Eleanor L. V. Cox, Jointly and severally     *
and her insurance carrier in her official    *
capacity as Principal with the Little        *
Rock Public School System; Little Rock       *
School District, Jointly and severally       *
and its insurance carrier in its official    *
capacity as a public school corporate in     *
its own name for the Little Rock Public      *   Appeal from the United States
School System; Allene S. Christopher,        *   District Court for the Eastern
Jointly and severally and her insurance      *   District of Arkansas.
carrier in her former official capacity as   *
Public Employee Claims Manager; Jon          *      [UNPUBLISHED]
H. Dodson, Jointly and severally and his     *
insurance carrier in his official capacity   *
as Medical Doctor for Forest Park            *
Medical Clinic and Cambridge                 *
Rehabilitation Center and Forest Park        *
Medical Clinic and Cambridge                 *
Rehabilitation Center Pro Se Collection      *
Agency; Gregory S. Kaczenski, Jointly        *
and severally and his insurance carrier      *
in his official capacity as                  *
Neuropsychiatrist and State Board            *
Certified Neuropsychiatrist with             *
Kaczenski Private Practice; Does, I          *
through X, Inclusive,                    *
                                         *
                     Appellees.          *
                                   _____________

                            Submitted: November 14, 1997
                                Filed: November 19, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      Billie Calloway appeals the district court's dismissal of Calloway's time-barred
complaint asserting federal civil rights and state law claims. Having reviewed the
record and the parties' submissions, we are satisfied that the district court correctly
dismissed Calloway's complaint. We also conclude the district court's denial of
Calloway's motion for appointment of counsel was not an abuse of discretion. We thus
affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-